EXHIBIT 10.1
THIRD AMENDED EMPLOYMENT AGREEMENT
BETWEEN
UNITED BANKSHARES, INC.
AND
RICHARD M. ADAMS

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              PAGE
 
                I.   EMPLOYMENT     3  
 
                II.   DUTIES AND RESPONSIBILITIES     3  
 
               
 
  A.   As Chairman and Chief Executive Officer of United     3  
 
               
 
  B.   As Chairman and Chief Executive Officer of Bank     3  
 
               
 
  C.   Full Time Employment — Best Efforts     3  
 
                III.   TERM; EXTENSIONS     4  
 
                IV.   TERMINATION OF EMPLOYMENT BY EMPLOYER OR ADAMS     4  
 
               
 
  A.   Mutual Agreement     6  
 
  B.   Death     6  
 
  C.   Disability     6  
 
  D.   For Cause     6  
 
  E.   Change in Control     6  
 
  F.   Breach by United     7  
 
  G.   Insolvency, etc.     7  
 
                V.   COMPENSATION AND REIMBURSEMENTS     7  
 
               
 
  A.   Base Salary     7  
 
  B.   Incentive Pay     8  
 
  C.   Fringe Benefits     8  
 
  D.   Club and Organization Membership and Dues     8  
 
  E.   Business Expenses     9  
 
  F.   Termination Payments     9  
 
  G.   Six-Monty Delay     10  
 
                VI.   ADDITIONAL PAYMENT BY UNITED     11  
 
               
 
  A.   Gross-Up Payment     11  
 
  B.   Determination of Gross-Up Payment     12  

 



--------------------------------------------------------------------------------



 



                              PAGE
 
                VII.   MISCELLANEOUS PROVISIONS     12  
 
               
 
  A.   Notices     12  
 
  B.   Prior Agreements     13  
 
  C.   Amendments     13  
 
  D.   Governing Law     13  
 
  E.   Headings     13  
 
  F.   Severability of Provisions     13  
 
  G.   Indemnification     13  
 
  H.   Authority to Execute Documents     14  
 
  I.   Waiver of Breach     14  
 
  J.   Binding Effect and Assignability     14  
 
  K.   Withholding     15  
 
  L.   Counterparts     15  

 



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
BETWEEN
UNITED BANKSHARES, INC.
AND
RICHARD M. ADAMS
          THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Restated
Agreement”), made and entered into the       day of                     , 2008,
by and among Richard M. Adams (“Adams”) and United Bankshares, Inc., a West
Virginia corporation and bank holding company (“United”); provided, however,
that all provisions applicable to compliance under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) shall be effective as of
January 1, 2005.
WITNESSETH:
          WHEREAS, Adams is Chairman, Chief Executive Officer, and a Director of
United and Chairman, Chief Executive Officer and a Director of United National
Bank, a national banking association (“Bank”), and
          WHEREAS, United and Adams entered into an Employment Agreement dated
April 11, 1986 (the “Employment Agreement”), effective for a five (5) year term
from April 1, 1986, with the provision that the Employment Agreement could be
annually extended by one (1) year to maintain a rolling five (5) year contract,
and
          WHEREAS, United and Adams entered into an Amended Employment Agreement
dated February 16, 1989 and an Amended Employment Agreement dated April 1, 1993
(the “Amended Employment Agreements”), to provide for the continued employment
of Adams, and
          WHEREAS, United has extended either the Employment or Amended
Employment Agreements for additional one (1) year periods in each year
subsequent to 1986, and
          WHEREAS, the Board of United extended the Amended Employment Agreement
through March 31, 2007, with certain agreed upon modifications, and entered into
a Second Amended Employment Agreement by and between United and Adams dated
November 1, 2001, and
          WHEREAS, by this Agreement United and Adams desire to amend and
restate the Second Amended Employment Agreement, as this Third Amended and
Restated Agreement, and to reflect that

 



--------------------------------------------------------------------------------



 



such Agreement, as so amended and restated, shall extend through March 31, 2013,
such amended and restated agreement to supersede the Employment Agreement, the
Amended Employment Agreement, and the Second Amended Employment Agreement, and
for the purpose of complying with the requirements of Code Section 409A and
United and Adams intend this amendment to comply with Transition Relief
promulgated by the Internal Revenue Service pursuant to Code Section 409A, and
accordingly, notwithstanding any other provisions of this amended and restated
Agreement, this amendment applies only to amounts that would not otherwise be
payable in 2006, 2007 or 2008 and shall not cause (i) an amount to be paid in
2006 that would not otherwise be payable in such year, (ii) an amount to be paid
in 2007 that would not otherwise be payable in such year, or (iii) an amount to
be paid in 2008 that would not otherwise be payable in such year, and to the
extent necessary to qualify under Transition Relief issued under said Code
Section 409A, to not be treated as a change in the form and timing of a payment
under section 409A(a)(4) or an acceleration of a payment under section
409A(a)(3), Adams, by executing this Agreement, shall be deemed to have elected,
on or before December 31, 2008, the timing and form of distribution provisions
of this Third Amended and Restated Agreement, and to have otherwise further
revised this Agreement, all prior to December 31, 2008,
          WHEREAS, the Board of Directors of United desire to confirm that it is
in the best interests of United and the Bank to enter into this Agreement with
Adams to ensure continuity of leadership and to ensure that United and Bank will
have the benefit of his services as an employee of United and Bank and any of
their affiliated companies for a reasonable period of time in the future, and
          WHEREAS, Adams is willing to provide the herein described services to
United, Bank and their affiliates,
          NOW, THEREFORE, for and in consideration of the premises, their mutual
promises, and the other good and valuable consideration herein specified, the
receipt of which is hereby acknowledged by the parties hereto, the parties agree
as follows:

 



--------------------------------------------------------------------------------



 



     EMPLOYMENT
          United employs Adams and Adams accepts employment as the Chairman and
Chief Executive Officer of United. All employment shall be in accordance with
and subject to the terms and conditions of this Agreement and is sometimes
herein referred to as the “Employment.”
     DUTIES AND RESPONSIBILITIES
          A. As Chairman and Chief Executive Officer of United. Adams, as
Chairman and Chief Executive Officer of United, shall be the sole Chief
Executive Officer of United. He shall report to and shall be responsible only to
the Board of Directors of United, and he shall have direction and control of the
duties and responsibilities of all other United officers and employees,
regardless of the title or position of any such other officer or employee,
except that the United Auditor shall report to and shall be responsible only to
the Board of Directors. As Chairman and Chief Executive Officer, Adams will
perform all the duties and shall have all the responsibilities normally imposed
upon and held by the Chief Executive Officer of a bank holding company, and he
shall have the duty and responsibility of carrying out and executing the
business policies of United as established from time to time by the Board of
Directors, and he shall have such other specific duties and responsibilities
relating to United and its affiliates as may be assigned to him from time to
time by the Board of Directors.
          B. As Chairman and Chief Executive Officer of Bank. Adams shall serve
as the Chairman and Chief Executive Officer of Bank and shall report to and
shall be responsible only to the Board of Directors of Bank.
          C. Full Time Employment — Best Efforts. Adams shall devote full time
and his best efforts at all times to the performance of his duties for United,
the Bank, and other subsidiaries and affiliates of United and Bank. He shall not
be employed by, nor shall he devote any of his time and efforts to the
furtherance of interests of any other person, firm or corporation except United,
the Bank and other United subsidiaries and affiliates and such other entities as
may be approved by the Board of Directors of United. It is contemplated that
Adams shall serve in banking, business, civic and social activities that will
consume some part of his time and efforts, and such activities are encouraged
and expected by United as part of Adams’ position with United and the Bank and
as part of the banking, business, civic and social communities of the State of
West Virginia, and nationally, and the provisions of this Agreement are not

 



--------------------------------------------------------------------------------



 



intended to restrict such activities by Adams so long as such activities do not
interfere with his duties and responsibilities as defined in this Agreement.
     TERM; EXTENSIONS
          The term of employment of Adams by United shall be until March 31,
2013 and this Agreement shall remain in force and effect during such period
unless sooner terminated or extended as provided herein.
          The Compensation Committee of United shall review this Agreement at
least annually, and may, with the approval of Adams, extend the term of this
Agreement annually for additional one (1) year periods.
          The term of this Agreement shall extend until all obligations under
this Agreement have been fully performed by United.
     TERMINATION OF EMPLOYMENT BY EMPLOYER OR ADAMS
          “Termination of Employment” or “termination” under this Agreement
shall mean “Separation from Service” as defined in Code Section 409A and the
regulations and guidance thereunder, which shall mean and include, to the extent
consistent with Code Section 409A and the regulations and guidance thereunder,
the severance of Adams’ employment with United, Bank and any affiliate for any
reason. Adams separates from service with United, Bank and any affiliate if he
dies, retires, separates from service because of Adams’ Disability, or otherwise
has a termination of employment with United, Bank and any affiliate. However,
the employment relationship is treated as continuing intact while Adams is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as Adams’ right to
reemployment with United, Bank or any affiliate, as the case may be, is provided
either by statute or by contract. If the period of leave exceeds six months and
Adams’ right to reemployment is not provided either by statute or by contract,
the employment relationship is deemed to terminate on the first date immediately
following such six-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes Adams to be
unable to perform the duties of his position of employment or any substantially
similar position of employment, a 29-month period of absence shall be
substituted for

 



--------------------------------------------------------------------------------



 



such six-month period. In addition, notwithstanding any of the foregoing, the
term “Separation from Service” shall be interpreted under this Agreement in a
manner consistent with the requirements of Code Section 409A and applicable
regulations thereunder, including but not limited to (i) an examination of the
relevant facts and circumstances, as set forth in Code Section 409A and the
regulations and guidance thereunder, in the case of any performance of services
or availablility to perform services after a purported termination of services
or availability to perform services after a purported Separation from Service
and (ii) in any instance in which Adams is participating or has at any time
participated in any other plan which is, under the aggregation rules of Code
Section 409A and the regulations and guidance issued thereunder, aggregated with
this Agreement and with respect to which amounts deferred hereunder and under
such other plan or plans are treated as deferred under a single plan,
(hereinafter sometimes referred to as an “Aggregated Plan” or together as the
“Aggregated Plans,”) then in such instance Adams shall only be considered to
meet the requirements of a Separation from Service hereunder if Adams meets
(a) the requirements of a Separation from Service under all such Aggregated
Plans and (b) the requirements of a Separation from Service under this Agreement
which would otherwise apply, (iii) in any instance in which Adams is an employee
and an independent contractor of United or any Affiliate or both Adams must have
a Separation from Service in all such capacities to meet the requirements of a
Separation from Service hereunder, although, notwithstanding the foregoing, if
Adams provides services both as an employee and a member of the Board of
Directors of United or any Affiliate or both or any combination thereof, the
services provided as a director are not taken into account in determining
whether Adams has had a Separation from Service as an employee under this
Agreement, provided that no plan in which Adams participates or has participated
in his capacity as a director is an Aggregated Plan and (iv) a determination of
whether a Separation from Service has occurred shall be made in accordance with
Treasury Regulations Section 1.409A-1(h)(4) or any similar or successor law,
regulation of guidance of like import, in the event of an asset purchase
transaction as described therein.
          Employment of Adams may be terminated by any one of the following
prior to the expiration of its normal term, provided that unless otherwise
agreed to by the parties, all employment by both United and Bank shall be
terminated simultaneously and termination of employment by either United or Bank
shall automatically terminate employment with the other in which case Adams
shall be entitled to the benefits due and payable upon termination set forth
elsewhere herein:

 



--------------------------------------------------------------------------------



 



          A. Mutual Agreement. By mutual agreement of the parties upon such
terms and conditions as they may agree.
          B. Death. By United upon the death of Adams and United shall be
considered to have terminated Adams’ employment on his date of death if he has
not had a Separation from Service prior to death.
          C. Disability. By United upon the legal Disability of Adams, (and
United shall be considered to have terminated Adams’ employment on his
Disability if he has not had a Separation from Service prior to Disability) and
Adams shall be considered “Disabled” or to have a legal “Disability” if Adams
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or has lasted or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of
United, Bank or an affiliate. In addition, notwithstanding any of the foregoing,
the terms “Disability” and “Disabled” shall be interpreted under this Agreement
in a manner consistent with the requirements of Code Section 409A.
          D. For Cause. By United for cause upon giving Adams thirty (30) days
advance notice of such termination, specifying the cause of termination.
          E. Change in Control. By Adams, at his discretion, within six
(6) months of the effective date of a Change in Control. For the purpose of this
Agreement, a “Change in Control” shall mean, with respect to (i) United, Bank or
such affiliate for whom Adams is performing services at the time of the Change
in Control Event; (ii) United, Bank or such affiliate that is liable for the
payment to Adams hereunder, or under that certain Amended and Restated
Supplemental Retirement Agreement between United and Adams effective January 1,
2005 (hereinafter the “Supplemental Agreement,”) as the case may be, (or all
corporations liable for the payment if more than one corporation is liable) but
only if either the payment under this Agreement or said Supplemental Agreement,
as the case may be, is attributable to the performance of service by Adams for
United or for such Bank or Affiliate, as the case may be, that is liable for the
payment to Adams hereunder or under said Supplemental Agreement,

 



--------------------------------------------------------------------------------



 



as the case may be, or there is a bona fide business purpose for United or for
such Bank or Affiliate, as the case may be, that is liable for the payment to
Adams hereunder, or under said Supplemental Agreement, as the case may be, to be
liable for such payment and, in either case, no significant purpose of making
United or for such Bank or Affiliate, as the case may be, that is liable for the
payment to Adams hereunder, or under said Supplemental Agreement, as the case
may be, liable for such payment is the avoidance of Federal Income tax; or
(iii) a corporation that is a majority shareholder of a corporation identified
in paragraph (i) or (ii) of this section, or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in paragraph (i) or
(ii) of this section, a Change in Ownership or Effective Control of the
corporation, as defined in Section 409A of the Code, and the regulations or
guidance issued by the Internal Revenue Service thereunder, meeting the
requirements of such Change in Ownership of the corporation or Change in
Effective Control of the corporation as a “Change in Control Event” thereunder.
          F. Breach by United. By Adams in the event of a material breach by
United of any of the terms or conditions of this Agreement.
          G. Insolvency, etc. By Adams, at his sole option, in the event of the
business failure, insolvency, bankruptcy, or assignment for the benefit of
creditors of or by United or Bank.
     COMPENSATION AND REIMBURSEMENTS
          A. Base Salary. United shall pay Adams for his service to both United
and Bank, a base salary at an annual rate not less than $536,000.00, payable in
equal semi-monthly installments. Adams’ base salary for calendar year 2002 has
been set at $536,000.00. Adams’ performance shall be evaluated by the
Compensation Committee of United at least once each twelve month period, and
such evaluation shall be the basis of determining whether the compensation
payable to Adams shall be increased in the judgment of such committee directors.
No decreases in the base salary shall be permitted during the term. In addition,
for service as a member of the Boards of Directors of United or any of United’s
subsidiaries or affiliates, or their respective committees, Adams shall receive
such sums as may be paid to members and officers of such boards for their
services.
          B. Incentive Pay. In addition to the base salary herein provided for,
Adams shall be entitled to receive incentive compensation from United or Bank in
accordance with plans adopted by their

 



--------------------------------------------------------------------------------



 



Boards of Directors, and such incentive compensation if not deferred by Adams
pursuant to any deferral election which may be available to Adams under any plan
adopted by United or Bank (if any), shall be paid with respect to services
rendered by Adams in any year no later than the fifteenth day of the third month
of the following year.
          C. Fringe Benefits. United shall afford to Adams and his family the
benefit of all fringe benefits afforded to other United or bank officers, such
as pension, life insurance, health and accident insurance benefits.
          D. Club and Organization Membership and Dues. United shall maintain
the cost of stock or membership certificate and the cost of the initiation fee
for memberships for a family (general membership) in one or more country clubs
in the trade areas of the Bank, which Adams shall select, plus dues, assessments
and other costs of maintaining such memberships. United shall also pay Adams’
membership fees and dues in banking, business, civic, and social organizations
in which Adams is a participating member. The benefits under this Section V D
shall cease upon Separation from Service of Adams and no such benefits or
expenses which are incurred after or attributable to any time period after
Separation from Service of Adams shall be paid or reimbursed hereunder. The
reimbursement of an eligible expense shall be made by United no later than the
last day of Adams’ taxable year during which the expense was incurred, or if
later, the fifteenth day of the third month after such expense was incurred, and
Adams is required to request reimbursement and substantiate any such expense no
later than ten days prior to the last date on which United is required to
provide reimbursement for such expense hereunder. In addition, the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during Adams’
taxable year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year and the right to
reimbursement or in-kind benefits hereunder is not subject to liquidation or
exchange for any other benefit.
          E. Business Expenses. United shall reimburse Adams for all reasonable
expenses incurred by Adams in carrying out his duties and responsibilities,
including furnishing an automobile for use by Adams, with the costs of purchase,
maintenance and operation to be borne by United, all provided such expense is
incurred by Adams prior to Separation from Service. The reimbursement of an
eligible expense shall be made by United no later than the last day of Adams’
taxable year during which the expense was incurred, or if later, the fifteenth
day of the third month after such expense was incurred, and Adams is required to
request reimbursement and substantiate any such expense no later than ten days
prior to the last date on which United is required to provide reimbursement for
such expense hereunder. The

 



--------------------------------------------------------------------------------



 



amount of expenses eligible for reimbursement, or in-kind benefits provided,
during Adams’ taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
The right to reimbursement or in-kind benefits under this Agreement is not
subject to liquidation or exchange for another benefit. In addition, the right
to reimbursement or in-kind benefits under this Agreement is all subject to the
provisions of Section V G so that in the event that any reimbursement would be
payable hereunder on or before the date which is six months after a Separation
of Service of Adams other than by death, such payment shall instead be made on
the date which is six months after the date of such Separation of Service of
Adams other than by death.
          F. Termination Payments. In the event of termination of Adams’
employment prior to expiration of the term of this Agreement, Adams or his
family shall be compensated as follows:
               (1) If terminated under Article IV, Sections A, B, C, D
(excepting under Section D terminations based solely upon (i) excessive
absenteeism without approval of United or the Bank, not caused by disability,
(ii) gross or willful neglect of duty resulting in some substantial loss to
United or the Bank after Adams has been given written direction and reasonable
time to perform such duties, (iii) any acts or omissions on the part of Adams
which when proven constitute fraud or commission of any criminal act involving
the person or property of others or the public generally, (iv) or any
combination of (i), (ii) or (iii) above), E or F of this Agreement, then United
shall pay Adams (or his family or estate) in a lump sum amount equal to his base
salary for a sixty (60) month period, payable on the date of termination or
Separation from Service provided, however, that if such termination or
Separation from Service is other than by death, than such payment, in accordance
with Article V Section G, shall be made on the date which is six months after
Adams’ termination or Separation from Service, provided that payment hereunder
shall be treated as having been made on a date specified in this Agreement if it
is made after the designated date but on a date within the same calendar year as
the designated date, or, if later, if made no later than the fifteenth day of
the third month after such designated date to the extent permitted under Code
Section 409A and the regulations and guidance thereunder and provided that, in
any event, Adams is not permitted, directly or indirectly, to designate the
taxable year of any payment.
               (2) If terminated under Article IV, Section D, based solely upon
(i) excessive absenteeism without approval of United or the Bank, not caused by
disability, (ii) or gross or willful neglect of duty resulting in some
substantial loss to United or the Bank after Adams has been given written

 



--------------------------------------------------------------------------------



 



direction and reasonable time to perform such duties, (iii) any acts or
omissions on the part of Adams which when proven constitute fraud or commission
of any criminal act involving the person or property of others or the public
generally, (iv) or any combination of (i), (ii), or (iii) above, United shall
pay Adams’ base salary only for such period of his active full-time employment
to the date of the termination.
               (3) The payments provided for in the event of Adams’ termination
are in the nature of additional compensation and liquidated damages and upon
termination, Adams shall have no obligation to mitigate damages incurred by him
in connection with such termination and he shall be absolutely entitled to
receive said payments, and upon termination, United shall not be liable to Adams
for any further payments to Adams for other damages or compensation, except
liabilities to Adams incurred prior to termination under the other provisions of
this Agreement.
          G. Six-Month Delay. Notwithstanding the provisions of Section V F or
any other provision of this Agreement, if any payment is to be made upon or
based upon Adams’ Separation from Service other than by death, under Section V F
or any other provision of this Agreement, and such payment is to be made within
six months after Adams’ date of Separation from Service, other than by death,
then such payment shall instead be made on the date which is six months after
such Separation from Service of Adams (other than by death,) provided further,
however, that in the case of any such payment which is to be made in
installments, with the first such installment to be paid on or within six months
after the date of Separation from Service other than by death, then, upon
Separation from Service other than by death of Adams, notwithstanding any other
provision of this Agreement, the first such installment shall be paid on the
date which is six months after such Separation from Service of Adams (other than
by death,) with the installments to follow such first such payment in monthly
intervals thereafter until fully paid hereunder.
     ADDITIONAL PAYMENT BY UNITED
          A. Gross-Up Payment. Notwithstanding anything in this Agreement to the
contrary, in the event it shall be determined that any payment or distribution
by United, Bank and any other subsidiaries and affiliates of United and Bank to
or for the benefit of Adams (whether paid or payable or distributed or
distributable pursuant to this Agreement, the Supplemental Retirement Agreement
between United and Adams or any other agreement, contract, plan or arrangement,
but determined without regard

 



--------------------------------------------------------------------------------



 



to any additional payments required under this Article VI) (any such payments
and distributions collectively referred to as “Payments”), would be subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended, or any similar tax that may hereinafter be imposed or any interest and
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then United shall pay to Adams an additional payment (the
“Gross-Up Payment”) equal to one hundred percent (100%) of Excise Tax and one
hundred percent (100%) of the amount of any federal, state and local income
taxes and Excise Tax imposed on the Gross-Up Payment, all provided that any and
all such Gross-Up Payment or Payments shall be paid to Adams no later than the
last day of Adams’ taxable year next following the taxable year in which Adams
remits the Excise Taxes with respect to which such Gross-Up Payment is made and
all subject to the provisions of Section III G so that in the event that any
Gross-Up Payment would be payable hereunder on or before the date which is six
months after a Separation of Service of Adams other than by death, such payment
shall instead be made on the date which is six months after the date of such
Separation of Service of Adams other than by death.
          B. Determination of Gross-Up Payment. All determinations required to
be made under this Article VI, including whether a Gross-Up Payment is required
and the amount of such Gross-Up Payment, shall be made by the firm of
independent accountants selected by United to audit its financial statements
(the “Accounting Firm”) which shall provide, no later than thirty days prior to
the last day of Adams’ taxable year next following the taxable year in which
Adams remits any such Excise Taxes, detailed supporting calculations both to
United and Adams. In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting a “Change in Control,”
Adams shall appoint another nationally recognized accounting firm to make, no
later than thirty days prior to the last day of Adams’ taxable year next
following the taxable year in which Adams remits any such Excise Taxes, the
determinations required hereunder (which accounting firm shall then be referred
to the Accounting Firm hereunder). All fees and expenses of the Accounting Firm
shall be borne solely by United. Any Gross-Up Payment, as determined pursuant to
this Article VI, shall be paid to Adams within 30 days of the receipt of the
Accounting Firm’s determination, or the last day of Adams’ taxable year next
following the taxable year in which Adams remits the Excise Taxes with respect
to which such Gross-Up Payment is made, whichever is earlier, all subject to the
provisions of Section III G so that in the event that any Gross-Up Payment would
be payable hereunder on or before the date which is six months after a
Separation of Service of Adams other than by death, such payment shall instead
be

 



--------------------------------------------------------------------------------



 



made on the date which is six months after the date of such Separation of
Service of Adams other than by death.
     VII. MISCELLANEOUS PROVISIONS
          A. Notices. Whenever notices are given pursuant to this Agreement, or
with relation to any matter arising hereunder, such notices shall be given to
such parties at the address set opposite their name below, and shall be given in
writing, by registered mail, return receipt requested:

     
United Bankshares, Inc.
  United Center
500 Virginia Street, East
Charleston, WV 25301
 
   
United National Bank
  514 Market Street
Parkersburg, WV 26101
 
   
Richard M. Adams
  514 Market Street
Parkersburg, WV 26101

          B. Prior Agreements. This Agreement represents the entire agreement
between the parties, and all prior representations, promises or statements are
merged with and into this document.
          C. Amendments. Any amendments to this Agreement must be in writing and
signed by all parties hereto except that extensions of the term of this
Agreement under Article III may be evidenced by Compensation Committee minutes,
all provided that (i) no such amendment shall be effective if it would, if
effective, cause this Agreement to violate Code Section 409A and the regulations
and guidance thereunder or cause any amount of compensation or payment hereunder
to be subject to a penalty tax under Code Section 409A and the regulations and
guidance issued thereunder, which amount of compensation or payment would not
have been subject to a penalty tax under Code Section 409A and the regulations
and guidance thereunder in the absence of such amendment and (ii) the provisions
of this paragraph VII C are irrevocable.
          D. Governing Law. The laws of West Virginia shall govern the
interpretation and enforcement of this Agreement.
          E. Headings. The headings used in this Agreement are used solely for
the convenience of the parties and are not to be used in construing or
interpreting the Agreement.

 



--------------------------------------------------------------------------------



 



          F. Severability of Provisions. The effect of a determination by a
court of competent jurisdiction that one or more of the contract clauses is or
are found to be unenforceable, illegal, contrary to public policy, or otherwise
unenforceable, then this Agreement shall remain in full force and effect except
for such clauses.
          G. Indemnification. United agrees that they will indemnify and hold
harmless Adams (to the extent permissible under applicable law) from and against
all costs and expenses, including without limitation, all court costs and
attorneys’ fees, incurred by him in defending any and all bona fide claims,
demands, proceedings, suits or actions, actually instituted or threatened, by
third parties, against Adams, United or Bank, or any combination thereof, where
such claim is based on actions or failures to act by Adams in his capacity as
Chairman, Chief Executive Officer, and a Director of United and Chairman, Chief
Executive Officer and a Director of Bank, or any combination of such capacities,
or in any other capacity as an employee of either or both of United and Bank,
but only if such bona fide claim, demand, proceeding, suit or action, actually
instituted or threatened, is one involving this Agreement, its validity or
enforceability or with respect to any payments to be made pursuant thereto.
Provided further, however, that in the event of any such bona fide claims, suits
or actions, where such claim, suit or proceeding is (i) based on actions or
failures to act by Adams in his capacity as Chairman, Chief Executive Officer,
and a Director of United and Chairman, Chief Executive Officer and a Director of
Bank, or any combination of such capacities, or in any other capacity as an
employee of either or both of United and Bank, (ii) involves this Agreement, its
validity or enforceability or with respect to any payments to be made pursuant
thereto and (iii) is a claim, suit or proceeding between Adams and United or
Bank involving this Agreement, Adams shall be indemnified pursuant to this if he
ultimately prevails in such claim, suit or action.
          H. Authority to Execute Documents. The undersigned representatives of
United certifies and represents that he is authorized to enter into its binding
agreement with Adams.
          I. Waiver of Breach. A waiver of a breach of any provision of the
Agreement by any party shall not be construed as a waiver of subsequent breaches
of that provision. No requirement of this Agreement may be waived except in
writing by the party adversely affected.
          J. Binding Effect and Assignability. This Agreement shall insure to
the benefit of, and shall be binding upon, the parties hereto and their
respective successors, assigns, heirs and legal representatives, including any
entity with which United or Bank may merge or consolidate or to which

 



--------------------------------------------------------------------------------



 



either of them may transfer all or substantially all of their assets. Insofar as
Adams is concerned, this Agreement, being personal, cannot be assigned as to
performance or for any other purpose.
          K. Withholding. Adams shall make appropriate arrangements with United
and the Bank, as applicable, for satisfaction of any federal, state or local
income tax withholding requirements and Social Security or other employee tax
requirements applicable to any payment under the Agreement.
          L. Counterparts. This Agreement may be executed in one or more
counterparts, which together shall constitute an original.
          WITNESS the following signatures this       day of
                    , 2008:

            UNITED BANKSHARES, INC.
      By           Its                   RICHARD M. ADAMS     

 